DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter

Claims 1, 2, 4-11, and 13-18 (renumbered as 1-16 respectively) are allowed.  The following is an examiner’s statement of reasons for allowance the prior art does not teach or fairly suggest in claim 1 and similarly in claim 10:  

1. (Currently amended): A method for controlling data response with the aid of at least one attribute of a transaction identifier (ID), comprising: 

transmitting the at least one attribute in conjunction with the transaction ID from any master device among one or more master devices to a slave device; and 

according to the at least one attribute, determining whether to utilize a specific 10data path among multiple data paths for sending response data corresponding to the transaction ID from a memory device within the slave device to said any master device; 

wherein the specific data path is a data path having maximum transmission efficiency among the multiple data paths; 

15wherein the slave device comprises a read re-order buffer (RRB) configured to make out-of-order response data from the memory device be sent from the slave device to said any master device in an in-order manner; and the specific data path comprises a bypass path configured to directly send the response data corresponding to the transaction ID from the memory device to said any master 20device without transmitting through the RRB.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hyun Nam whose telephone number is (571) 270-1725 and fax number is (571) 270-2725.  The examiner can normally be reached on Monday through Friday 8:30 AM to 5:00 PM EST.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aimee Li can be reached on (571) 272-4169.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/HYUN NAM/Primary Examiner, Art Unit 2183